Citation Nr: 0519876	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  94-38 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to April 1970, and from April 1973 to January 1979.  
This matter had originally come before the Board of Veterans' 
Appeals (Board) on appeal from January 1993 and later 
decisions of the Fort Harrison Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran's appeal regarding 
his back disability is from an October 1997 decision that 
reduced the evaluation from 20 percent to 10 percent 
disabling, effective January 1, 1998.  A 20 percent rating 
had been in effect from April 1994.  The veteran filed a 
notice of disagreement as to this matter in June 1998.  A 
hearing was held at the RO in May 1999.  A Supplemental 
Statement of the Case (SSOC) included this issue in February 
2000.  The veteran was informed that he had 60 days to 
respond to any issue that had not been included in a prior 
Statement of the Case.  The veteran responded in February 
2000.  Accordingly, the Board has jurisdiction of this issue.  
38 C.F.R. § 20.200 (2004).  

In August 2002, the veteran appeared at a Travel Board 
hearing at the RO before the undersigned.  This case was 
previously before the Board in November 2002, when the Board 
decided four other issues that were also on appeal, and 
directed additional development with respect to the issue for 
an increased rating for a low back disability.  Accordingly, 
the issue of entitlement to an increased rating for a low 
back disability is the only issue before the Board.  The case 
was again before the Board in September 2003, when it was 
remanded to the RO for due process considerations.  

In this case, the record has been supplemented with 
additional evidence (received by the Board in April 2005) 
that has not been reviewed by the RO since the most recent 
supplemental statement of the case (SSOC) was issued in 
November 2004.  The veteran has not waived RO initial 
consideration of this evidence.  However, the additional 
evidence received in April 2005 appears to be duplicative of 
evidence already of record or irrelevant to the matter at 
hand.  Accordingly, there is no due process problem, and the 
Board may proceed with the case to the extent indicated 
below.    

This appeal, in part, is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

With consideration of pain, the veteran has moderate 
limitation of motion of the lumbar spine.  


CONCLUSION OF LAW

The schedular criteria for a 20 percent disability rating for 
service- connected low back disability are met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2004 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the appropriate VCAA notices and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim.  Moreover, the veteran is represented 
and has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO obtained all available post-service VA 
and private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded several 
VA medical examinations in connection with his claim.  The 
examination reports provide the necessary medical findings 
pertinent to the grant of benefits below.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Neither the 
veteran nor his representative has argued otherwise or 
presented any plausible showing of prejudice.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

Evidence

On VA examination dated in May 1997, the examiner concluded 
that the veteran had mild degenerative changes of the lumbar 
spine, with no functional loss or loss of range of motion of 
the low back.  

On private evaluation in March 1998, the veteran reported a 
chief complaint of back pain that is constant but in varying 
degrees of intensity.  The veteran had a TENS unit.  On 
objective observation, the veteran sat and stood with a mild 
forward shoulder posture; he stood with a mild increased 
lordosis.  On range of motion, the veteran demonstrated full 
lumbar extension; flexion was 85 percent; and there was a 
slight decrease in side bending to the left and right with 
paravertebral tightness of the left side upon side bending to 
the right.  There was mild muscle guarding bilaterally on the 
lumbar paraspinals.  In May 1998, lumbar spine range of 
motion was mildly restricted with forward elevation and side 
bending with moderate tightness in the lumbar paraspinals.  
The assessment was that the veteran had resolving low back 
pain, with significant bouts of pain.  The veteran felt like 
he had improved about 30 percent.  

VA Progress Notes for Rehabilitation/Physical Therapy dated 
in January 1999 reveal that the veteran's spinal range of 
motion was limited to 3/4 in flexion and 1/2 in rotation and side 
bending.  Extension was noted to be good.  

A VA magnetic resonance imaging (MRI) of the lumbar spine in 
March 1999 demonstrated mild narrowing of the 4th lumbar disc 
space with bulging in the annulus at that level.  There were 
mild degenerative changes throughout the lumbar spine, with 
no evidence of disc extrusion, spinal stenosis or significant 
encroachment on the neural foramina.  There was no 
appreciable change since the prior examination of April 1996.    

The veteran testified at a hearing at the RO in May 1999.  
The veteran stated that he definitely had limitation of 
motion of the back, along with considerable pain and muscle 
catching.  He testified that he had functional limitations 
due to the back.  Hearing transcript (T.) 10.  He specified 
that any activity requiring even slight stooping, such as 
reaching inside a refrigerator, making a bed, etc., led to a 
tug or catch of his back that intensified pain.  T. 11.           

VA Progress Notes for Rehabilitation/Physical Therapy in July 
1999 show an assessment of chronic low back pain.  

A medical report dated in July 1999 shows that the veteran 
had mildly restricted range of motion with complaints of 
increasing pain with mechanical activity as the day wore on.  
The examiner indicated no evidence of increased pain with 
range of motion; there were no neurologic deficits.  There 
was mild muscle guarding with range of motion and no spasm.    

VA Progress Notes for Rehabilitation/Physical Therapy in 
August 1999 show no new complaints.  The assessment was 
chronic low back pain.  

VA outpatient treatment records date in February 2001 reveal 
that the veteran sought treatment for increased back pain.  
The veteran stated that he had begun working at a car wash, 
which required him to bend and stoop.  He then began having 
more stiffness and pain in the lower back; at times, he had 
some numbness down his right lower extremity.  The assessment 
was chronic low back pain with worsening of symptoms.  In 
March 2001, the veteran's flexion was limited to one foot 
from the floor.  The veteran moved easily and had normal 
strength.  There was no radiation, numbness or weakness.  The 
diagnosis was lumbar sprain degenerative disc disease (DDD).  
In October 2001, the veteran noted an increased back pain.  
The chronic low back pain was considered to be stable in 
November 2001.  In April 2002, the veteran was working as a 
cook but after 2 hours on his feet, low back pain increased.  
Range of motion was normal.  The diagnosis was DDD.  

The veteran testified at a hearing before the Board in August 
2002.  The veteran testified that he had daily low back pain, 
depending on his activity, along with a lot of soreness and 
stiffness.  The veteran described that pain affects even his 
ability to sit down and get up again.  T. 15-16.  

The veteran was afforded a VA examination in April 2003.  The 
veteran complained of low back pain.  His posture and gait 
were normal.  Range of motion of the lumbar spine was noted 
by the examiner to be moderately limited.  On flexion, he 
lacked 12 inches of touching the floor; he arose from that 
position without help or complaint.  Lumbar extension was to 
20 degrees (30 normal).  Lateral bending was 30 degrees, 
which the examiner noted to be normal.  The diagnosis was 
DDD, lumbar spine with narrowing and angulation at L4-5.  

The examiner provided an addendum in July 2003.  It was noted 
that the veteran was fairly pain-free unless he lifted or 
stood 1-2 hours or walked.  The veteran did some work as a 
cook, but he had pain.  The veteran had been observed during 
examination as moving quickly and easily.  There were no 
complaints of pain during testing.  The impression was severe 
degenerative arthritis of the lumbar spine with severe DDD at 
L4-5.  The opinion was that the veteran was relatively pain-
free when he remained sedentary, but he no doubt had pain 
with prolonged activity or heavy work.   

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

The rating criteria for evaluating spine disabilities have 
been revised twice since the initiation of the veteran's 
appeal.  The rating criteria for intervertebral disc syndrome 
were revised in August 2002, effective September 23, 2002.  
See Schedule for Rating Disabilities, Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. Part 4 (2004)).  The rating criteria for all 
disabilities of the spine were revised in August 2003, 
effective September 26, 2003.  See Schedule for Rating 
Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. Part 4 (2004)).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  
VAOPGCPREC 3-00.

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provided a 
10 percent rating for slight limitation of motion, and a 20 
percent rating for moderate limitation of motion. 38 C.F.R. § 
4.71a (2003).  At this time, the Board finds that this 
criteria are most favorable to the veteran.  

Analysis

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b) (2004), which require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  In the case at 
hand, the 20 percent rating was in effect less than 5 years.  

In this case, there is evidence both for and against the 
claim.  The veteran has testified at several hearings as well 
as on examinations that his chief complaint is of back pain 
that is constant but in varying degrees of intensity.  
(Private medical record, March 1998).  At his August 2002 
hearing, the veteran testified that the back pain increased 
during the day.  

Evidence against the claim includes a VA examination report 
dated in May 1997 that discloses that the veteran had mild 
degenerative changes of the lumbar spine, with no functional 
loss or loss of range of motion of the low back.  
Additionally, when he underwent treatment in 1998, the 
veteran had an acknowledged improvement, best described as 30 
percent.       

There is also evidence that suggests that a 10 percent rating 
does not sufficiently reflect the degree of the veteran's 
disability.  Evaluations in March and May 1998, January 1999, 
July 1999, March 2001 and April 2003 reveal some limitation 
of motion of the low back.   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Board finds that by utilizing the 
rating criteria in effect prior to the most recent revisions, 
reasonable doubt my be drawn in the veteran's favor to 
justify a rating of 20 percent under Diagnostic Code 5292.  

The Board recognizes that the veteran does demonstrate the 
ability to move freely and apparently pain-free at times.  
However, examiners have also pointed out that the veteran 
nevertheless continues to have "significant bouts of pain" 
despite improvement (May 1998) and "no doubt" had pain with 
prolonged activity or heavy work (July 2003).  A "claimant's 
painful motion may add to the actual limitation of motion so 
as to warrant a [higher] rating...  VAOPGCPREC 9-98 (August 
14, 1998).  During his hearing testimony and on various 
medical visits, the veteran described how his work affected 
his pain and consequent functional ability.  The medical data 
corroborate the veteran's statements.  38 C.F.R. § 4.40.  The 
Board otherwise notes that the MRI findings in March 1999 
found no appreciable change since the prior examination in 
1996, thereby suggesting the lack of any structural 
improvement.      

With the current available data, the Board thus finds that a 
20 percent rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003). 


ORDER

A 20 percent disability rating for low back disability is 
granted, subject to the regulations governing the payment of 
monetary benefits.  


REMAND

The Board must also consider whether a rating higher than 20 
percent is warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(on a claim for an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded).  

As noted above, substantive changes were made to the criteria 
for evaluating spine disorders since the onset of the 
veteran's appeal.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.

Under the criteria effective prior to September 26, 2003, 
under Diagnostic Code 5295, a 40 percent rating was warranted 
for low back disability manifested by listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
That was the highest schedular evaluation available under 
that code.

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When limitation of motion is 
severe, a 40 percent rating is warranted.  The maximum rating 
under Code 5292 is 40 percent.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) 
(2004).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 40 percent evaluation 
if it is severe with recurrent attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004).

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
written arguments dated in June 2005, the veteran's 
representative contended that the rating examination of 2003 
did not contain adequate clinical findings that are 
sufficiently complete to allow for rating under all 
potentially applicable criteria.  

Accordingly, this case is REMANDED for the following:

1.  Arrange for the following questions 
to be completed by the 2003 examiner or 
if necessary by another examiner, who may 
conduct additional examination, if 
required to address the queries below.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should specifically respond to the 
following:

i) does the veteran have listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in the 
standing position, a loss of lateral 
motion with osteo-arthritic changes, or 
narrowing or irregularity of the joint 
space, or some of the above with abnormal 
mobility on forced motion?

ii) does the veteran have limitation of 
motion that is described as severe, 
including when considering the functional 
impairment due to pain?  The examiner 
should note the range of motion in 
degrees.  

iii) does the veteran have favorable or 
unfavorable ankylosis of the spine?

iv) does the veteran have objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment due to the service-connected 
low back disability?

v) describe the total duration, if any, 
of incapacitating episodes over the past 
12 months due to the back disability. 

vi) does the veteran have severe 
intervertebral disc syndrome with 
recurrent attacks and intermittent 
relief?  Does the veteran have pronounced 
intervertebral disc syndrome with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief?

The examiner must explain the rationale 
of all opinions given.

2.  Readjudicate the claims in light of 
all evidence added to the record since 
the last previous review.  If the claim 
remains denied, provide the veteran and 
his representative an appropriate SSOC, 
and give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


